Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 5/23/2022 are entered.
Drawings/Specification
The amendments to the drawings and specification received 5/23/2022 are entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“heating element” includes the generic/nonce term “element” coupled with the function of “heating”. A return to the specification provides for an electrical heating element [0027]. Therefor the limitation is interpreted as an electrical heating element or equivalents thereof.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8-11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 7,243,507) in view of Tuttle (US 10,834,853) and further evidenced by Porter (US 4,950,181).
Regarding claim 1, Shapiro discloses a computing system comprising:
a housing (1) comprising a cryogen input port (7), a cryogen output port (8), and an interior chamber (5);
processing circuitry (14; “CPU”) in the interior chamber of the housing;
one or more additional components (23) in the interior chamber of the housing; and
a cryogen evaporator plate (20; 4:29-31) thermally coupled to the processing circuitry (14) and configured to receive a cryogen via the cryogen input port (7), cool the processing circuitry using the cryogen and output evaporated cryogen into the interior chamber (via 19) of the housing such that the evaporated cryogen is distributed over the one or more additional components (23) to cool the one or more additional components;
wherein the cryogen is converted to the evaporated cryogen during the cooling of the processing circuitry (4:31-34).
Shapiro lacks a heating element and temperature sensor(s) for control thereof.
Tuttle discloses a computing system utilizing cryogen including a heating element (242 and/or 244 shown in figure 2) in an interior chamber of the housing of the computing system. A temperature sensor configured to measure a temperature of the processing circuitry (4:56-60 “a monitoring circuit that senses the operating temperature” as the monitoring circuit senses it must include a sensor) and configured to control the heating element (11:53-62).
It would have been obvious to one of ordinary skill in the art to have provided Shapiro with the heating element and control thereof as taught by Tuttle in order to reduce undesirable effects of overcooling such as reduced performance or structural failure (1:34-47).
Further regarding the control of the heating element, Tuttle exercises brevity in discussion of the control of the heater. In order to evidence the level of ordinary skill and conventional arrangement Porter is provided. Porter discloses a computer system utilizing cryogen for cooling including a heating element (59 of figure 5) and a temperature sensor (66 of figure 5) for control thereof (4:42 to 5:20 discusses operation of heater and temperature sensor). It would have been obvious to one of ordinary skill in the art to have provided the control circuitry as taught by Porter to Shapiro and Tuttle in order to provide a simple and known circuit for directly controlling the heater based on the relevant input temperature.
Regarding claim 8, Shapiro discloses additional components include memory circuitry (3:66-67).
Regarding claim 9, Shapiro discloses the interior chamber of the housing is sealed such that the evaporated cryogen is confined to the housing (as understood from claim 1 where the system includes an input and an output; the scope of “sealed” does not preclude an outlet; thus the system of Shapiro is also sealed as the outlet 8 is “the only outlet” 4:18).
Regarding claim 10, Shapiro discloses the housing is thermally insulated (4:3-5 “thermal insulation”).
Regarding claim 11, Shapiro discloses a method for cooling a computing system comprising:
receiving a cryogen at a cryogen evaporator plate (20), wherein the cryogen evaporator plate (20) is thermally coupled to processing circuitry (14), and the processing circuitry, and the processing circuitry is located within an interior chamber (5) of a housing (1);
cooling the processing circuitry using the cryogen (4:29-34); and
outputting the evaporated cryogen into the interior chamber of the housing (by way of 19) such that the evaporated cryogen is distributed over additional components (23) in the interior chamber of the housing to cool the additional components, wherein the cryogen is converted to the evaporated cryogen during the cooling of the processing circuitry (4:31-34).
Shapiro lacks a heating element and temperature sensor(s) for control thereof.
Tuttle discloses a computing system utilizing cryogen including a heating element (242 and/or 244 shown in figure 2) in an interior chamber of the housing of the computing system. A temperature sensor configured to measure a temperature of the processing circuitry (4:56-60 “a monitoring circuit that senses the operating temperature” as the monitoring circuit senses it must include a sensor) and configured to control the heating element (11:53-62).
It would have been obvious to one of ordinary skill in the art to have provided Shapiro with the heating element and control thereof as taught by Tuttle in order to reduce undesirable effects of overcooling such as reduced performance or structural failure (1:34-47).
Further regarding the control of the heating element, Tuttle exercises brevity in discussion of the control of the heater. In order to evidence the level of ordinary skill and conventional arrangement Porter is provided. Porter discloses a computer system utilizing cryogen for cooling including a heating element (59 of figure 5) and a temperature sensor (66 of figure 5) for control thereof (4:42 to 5:20 discusses operation of heater and temperature sensor). It would have been obvious to one of ordinary skill in the art to have provided the control circuitry as taught by Porter to Shapiro and Tuttle in order to provide a simple and known circuit for directly controlling the heater based on the relevant input temperature.
Regarding claim 18, Shapiro discloses the additional components include memory circuitry (3:66-67).
Regarding claim 19, Shapiro discloses the interior chamber of the housing is sealed such that the evaporated cryogen is confined to the housing (as understood from claim 1 where the system includes an input and an output; the scope of “sealed” does not preclude an outlet; thus the system of Shapiro is also sealed as the outlet 8 is “the only outlet” 4:18).
Regarding claim 20, Shapiro discloses the housing is thermally insulated (4:3-5 “thermal insulation”).
Claims 2-3, 9, 12-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 7,243,507), Tuttle (US 10,834,853), Porter (US 4,950,181), and in further view of Qajar et al (GB 2449917; document provided by applicant on 4/9/2021).
Regarding claims 2-3, 9, 12-13 and 19, Shapiro discloses a cryogen distribution system configured to recover the evaporated cryogen via the cryogen output port (8) and provide the cryogen to the cryogen input port (7). Shapiro lacks processing the evaporated cryogen to provide the cryogen. Qajar discloses a cryogen distribution system configured to recover evaporated cryogen via a cryogen output port (outlet of “Expansion Chamber”); process the evaporated cryogen to provide the cryogen, including condensing (at chamber including “micro-turbine”); and provide the cryogen to the cryogen input port (inlet of “Expansion Chamber”). Page 1, paragraph 5 further describes the condensing and reusing of the cryogen. Notably the cold loop of Qajar also results in a “sealed” housing (as per claims 9 and 19). It would have been obvious to one of ordinary skill in the art to have provided Shapiro with the recovery and processing as taught by Qajar in order to reuse the cryogen, thereby decreasing the amount of cryogen required.
Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 7,243,507), Tuttle (US 10,834,853), Porter (US 4,950,181), Qajar et al (GB 2449917; document provided by applicant on 4/9/2021), and in further view of Bash et al (US 2005/0259397).
Regarding claims 4-5 and 14-15, Shapiro discloses that evaporated cryogen is distributed in the housing over the additional components (23), but lacks distributors. Bash discloses a system for cooling circuitry including distributors (fans 349 of figure 8) directing cooling gas over additional components (327). It would have been obvious to one of ordinary skill in the art to have provided Shapiro with distributors/fans as taught by Bash in order to increase fluid flow within the housing thereby enhancing heat transfer.
Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 7,243,507), Tuttle (US 10,834,853), Porter (US 4,950,181), and in further view of Bash et al (US 2005/0259397).
Regarding claims 6-7 and 16-17, Shapiro discloses that evaporated cryogen is distributed in the housing over the additional components (23), but lacks distributors. Bash discloses a system for cooling circuitry including distributors (fans 349 of figure 8) directing cooling gas over additional components (327). It would have been obvious to one of ordinary skill in the art to have provided Shapiro with distributors/fans as taught by Bash in order to increase fluid flow within the housing thereby enhancing heat transfer.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is agreed that Shapiro lacks a heating element and control thereof; however Tuttle and Porter are provided to remedy this deficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763